Citation Nr: 0018162	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to January 
1992, and from April 1992 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 determination of the 
Vocational Rehabilitation and Counseling Division (VRC) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran currently is service-connected for squamous 
carcinoma of the anus and rectum with colostomy, rated as 100 
percent disabling; total abdominal hysterectomy, rated as 30 
percent disabling; bronchial asthma with reactive airway 
disease, rated as 10 percent disabling; and follicular cysts 
of the ovaries, mechanical low back pain, residuals of 
avulsion fracture of right fifth metatarsal, chronic 
constipation (historical), facial acne, fibrocystic breast 
disease with scar of right breast, hemorrhoids (historical), 
and residuals of fracture of the left index finger, each 
rated as noncompensable.

2.  Following service, the veteran has worked at the Florida 
Department of Labor and Unemployment, was then employed in 
the Eckerd College Leadership program, and then worked as a 
substitute teacher; she has been unemployed since May 1997.

3.  The veteran has an impairment of employability; a 
service-connected disability materially contributed to her 
impairment of employability; she has not overcome the effects 
of the impairment of employability; she has a serious 
employment handicap; and achievement of her vocational goal 
is currently reasonably feasible.


CONCLUSION OF LAW

The veteran has an employment handicap and is entitled to 
vocational rehabilitation training under Chapter 31, Title 38 
of the United States Code.  38 U.S.C.A. §§ 3101, 3102, 5107 
(West 1991 & Supp. 1999); see 38 C.F.R. §§ 21.1, 21.40, 
21.41, 21.42, 21.51, 21.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

According to the law, a veteran shall be entitled to a 
rehabilitation program under Chapter 31, Title 38, United 
States Code, if the following conditions are met: (a)(i) the 
veteran has a service-connected disability of 20 percent or 
more that was incurred or aggravated in active service after 
September 16, 1940, or (ii) the veteran is hospitalized for a 
service-connected disability which will likely become 
compensable to 20 percent or more, or (iii) the veteran has a 
service-connected disability that is compensable or likely to 
become compensable at less than 20 percent, if the claim for 
Chapter 31 benefits was filed before November 1, 1990; or (b) 
the veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102(1); 38 
C.F.R. §§ 21.1, 21.40.  Further, a veteran shall also be 
entitled to a program of vocational rehabilitation if the 
veteran has (A) a service-connected disability rated at 10 
percent, and (B) the veteran has a serious employment 
handicap.  38 U.S.C.A. § 3102(2).

An "employment handicap" basically requires evidence of an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with the veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(b).  An 
"impairment" is defined as restrictions on employability 
caused by (1) the veteran's service-connected and nonservice-
connected disabilities; (2) deficiencies in education and 
training; (3) negative attitudes toward the disabled; and (4) 
other pertinent factors.  38 C.F.R. § 21.51(c)(1).

In Davenport v. Brown, 7 Vet. App. 476 (1995), the United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) held that 38 C.F.R. § 
21.51(c)(2), which required that a veteran's service-
connected disability "materially contribute" to his 
employment handicap, was invalid because 38 U.S.C.A. § 3102, 
the statutory authority for 38 C.F.R. § 21.51(c)(2), did not 
require a causal nexus between a service-connected disability 
and an employment handicap.  Therefore, 38 C.F.R. § 
21.51(c)(2) was in excess of statutory authority.  The Court 
stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and the 
veteran's employment handicap, those regulatory provisions 
are unlawful.

Subsequent to Davenport, pursuant to the Veterans' Benefits 
Improvement Act of 1996, the law was amended to require that 
a veteran's employment handicap result from a service-
connected disability. Pub. L. No. 104-275, § 101(a), 110 
Stat. 3322 (Oct. 9, 1996).  However, that amendment is only 
effective as to claims filed on or after October 9, 1996.  In 
the present case, the veteran filed her claim for Vocational 
Rehabilitation in July 1996.

Except as otherwise provided, a rehabilitation program may 
not be afforded to a veteran under Chapter 31 after the end 
of the twelve-year period beginning on the date of such 
veteran's discharge.  Nonetheless, the twelve-year period is 
not considered to have begun if a veteran was prevented from 
participating in such a program by not having a service-
connected disability compensable at 10 percent or more.  38 
U.S.C.A. § 3103(b).

In any case in which the Secretary determines that a veteran 
is in need of services to overcome a "serious employment 
handicap," such veteran may be afforded a vocational 
rehabilitation program after the expiration of the period of 
eligibility otherwise applicable to such veteran if the 
Secretary also determines, on the basis of such veteran's 
current employment handicap and need for such service that an 
extension of the applicable period of eligibility is 
necessary for such veteran and (1) that such veteran had not 
previously been rehabilitated to the point of employability; 
or (2) that such veteran had been so rehabilitated but (A) 
the need for such services had arisen out of a worsening of 
service-connected disability precluding such veteran from 
performing the duties of the occupation for which the veteran 
was being trained in the previous vocational rehabilitation 
program, or (B) the occupation for which such veteran had 
been so trained is not suitable in view of such veteran's 
current employment handicap and capabilities; or (3) under 
applicable regulations, that the extension of the period of 
eligibility of such veteran is necessary to accomplish the 
purposes of a rehabilitation program for such veteran. 38 
U.S.C.A. § 3103(c).

The term "serious employment handicap" means a significant 
impairment of a veteran's ability to prepare for, obtain or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  A veteran who has been found to 
have an employment handicap shall also be held to have 
serious employment handicap if he or she has: (1) a 
neuropsychiatric service-connected disability rated at thirty 
percent or more disabling; or (2) any other service-connected 
disability rated at fifty percent or more disabling.  A 
veteran with a non-neuropsychiatric service-connected 
disability may be found to have a serious employment handicap 
even though the disability is rated at thirty or forty 
percent disabling, when either of the following conditions 
exists:  (1) the veteran has a prior history of poor 
adjustment in training and employment, and special efforts 
will be needed if the veteran is to be rehabilitated; or (2) 
the veteran's situation presents special problems due to 
nonservice-connected disability, family pressures, etc., and 
a number of special and supportive services are needed to 
effect rehabilitation.  A finding of serious employment 
handicap will normally not be made when a veteran's service- 
connected disability is rated at less than thirty percent 
disabling.  A finding of serious employment handicap may 
nevertheless be made when: (1) the veteran's service-
connected disability has caused substantial periods of 
unemployment or unstable work history; (2) the veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs; and (f) a 
counseling psychologist in the Vocational Rehabilitation and 
Counseling Division shall make determinations of serious 
employment handicap(s).  38 U.S.C.A. § 3106(a); 38 C.F.R. § 
21.52.

The veteran is currently service-connected for squamous 
carcinoma of the anus and rectum with colostomy, rated as 100 
percent disabling; total abdominal hysterectomy, rated as 30 
percent disabling; bronchial asthma with reactive airway 
disease, rated as 10 percent disabling; and follicular cysts 
of the ovaries, mechanical low back pain, residuals of 
avulsion fracture of right fifth metatarsal, chronic 
constipation (historical), facial acne, fibrocystic breast 
disease with scar of right breast, hemorrhoids (historical), 
and residuals of fracture of the left index finger, each 
rated as noncompensable.  

The veteran was first notified that she had a compensable 
service-connected disability on August 12, 1994.  Thus, her 
delimiting date, twelve years later, expires on August 12, 
2006.  Accordingly, she is still within the delimiting period 
for a program of rehabilitative service.

The Board finds that the veteran has met the basic 
requirements for eligibility for vocational rehabilitation 
training.  She has a service-connected disability of 20 
percent or more which is compensable and was incurred or 
aggravated in service on or after September 15, 1940.  The 
service-connected squamous carcinoma of the anus and rectum 
with colostomy is evaluated as 100 percent disabling.  Also, 
the service connected total abdominal hysterectomy is 
evaluated as 30 percent disabling.

In addition, the veteran has an employment handicap.  An 
October 1996 Composite Initial Evaluation report by Goodwill 
Industries-Suncoast, Inc., notes that the veteran's ability 
for lifting, carrying, pushing, pulling, climbing, balancing, 
stooping, kneeling, crouching, reaching, handling, standing, 
walking, treading, sitting and turning may be limited.  In 
addition, her performance is adversely affected in work 
conditions which involve extreme cold, cluttered floors, 
slippery, high places, hazardous machinery, danger of burns, 
electrical hazards, explosives, fumes, odors, toxic 
conditions, dust, pollen, poor ventilation or poor lighting.  
It is noted on VA Form 28-1902B, VA Counseling Record - 
Narrative Report, dated in December 1996, that the veteran 
had an employment handicap.

Moreover, a serious employment handicap exists due to the 
fact that she has a non-neuropsychiatric service-connected 
disability rated at fifty percent or more.  See 38 C.F.R. 
§ 21.52(c)(2).  A service-connected disability materially 
contributes to the veteran's employment handicap.  The 
Composite Initial Evaluation report dated in October 1996 
shows that the veteran was unemployed beginning in July 1996, 
after her job with the Eckerd Leadership program was 
terminated due to lack of funding.  The December 1996 VA 
Counseling Record - Narrative Report notes that since the 
veteran's prior employment with the leadership program at 
Eckerd College she had been employed as a substitute teacher 
with the Pinellas County School System.  However, the 
evidence of record shows that she is now unemployed.  At a 
personal hearing before the undersigned Board Member, the 
veteran testified that she had been unable to work beginning 
in May 1997 due to adverse effects of the colostomy for 
cancer of the rectum, bladder dysfunction, chronic back pain 
and asthma.

The evidence shows that the veteran received a Bachelor of 
Arts degree in Social and Behavioral Sciences in 1976, and a 
Masters in Public Administration in 1987.  She is requesting 
vocational rehabilitation training to obtain a degree in 
Christian Counseling.  At the May 2000 hearing the veteran 
testified that such a degree would allow her to set her own 
work hours and determine the length of each client's 
counseling session so that she was not impairing her physical 
health.  She stated that her present degrees were not in that 
same area and she had been unable to work beginning in May 
1997 due to her service-connected disabilities.  The veteran 
testified that she had not received vocational training 
before from the VA.

The services necessary for training and rehabilitation have 
been identified and the veteran has described her employment 
goals and the program through which those goals would be 
achieved.  Thus, the other requirements for eligibility for 
Chapter 31 vocational rehabilitation training as set forth in 
38 C.F.R. § 21.1(b) have been satisfied.

Finally, the Board finds that the veteran's vocational goal 
is reasonably feasible.  The Counseling Psychologist noted in 
the December 1996 VA Counseling Record - Narrative Report 
that achievement of the vocational goal was currently 
reasonably feasible.  In addition, the October 1996 Composite 
Initial Evaluation report notes that the veteran was well 
motivated to obtain further education and/or obtain suitable 
employment.  The report further notes that the veteran was 
ready, interested and able to participate in job seeking 
activities to provide an opportunity to re-enter the 
professional social services field.


ORDER

Entitlement to a program of vocational rehabilitation service 
is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

